          Case 1:20-cr-00326-ELH Document 43 Filed 05/28/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 UNITED STATES                                   :
                                                 :
                                                 :
         v.                                      :          Case No. ELH-20-0326
                                                 :
 SHON BECK                                       :
                                                 :
         Defendant.                              :


                  MOTION FOR LEAVE TO FILE SEALED MATERIALS

        Mr. Shon Beck, by counsel, hereby moves to seal his Consent Letter Motion Requesting a

Hearing and the attachment in this case. The privacy interests attendant to this material outweighs

any public interest in its disclosure.

        WHEREFORE, Mr. Beck requests that the Consent Letter Motion Requesting a Hearing

and the attachment placed under seal.

                                             Respectfully submitted,

                                             JAMES WYDA
                                             Federal Public Defender
                                             for the District of Maryland

                                                    /S/
                                             JOANNA SILVER
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             6411 Ivy Lane, Suite 710
                                             Greenbelt, Maryland 20770
                                             (301) 344-0600
                                             (301) 344-0019(fax)
                                             joanna_silver@fd.org

Date: May 28, 2021
